Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/006,164 filed on 06/12/2018. 

Response to Amendments
This is in response to the amendments filed on 12/22/2020. Independent claims 1, 10 and 11 have been amended. Claims 3-5 and 13-15 are cancelled. Claims 1, 2, 6-12 and 16-20 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1, 2, 6-12 and 16-20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record KULSHRESTHA; Ashutosh et al. (US 2016/0359877 A1) and BHAVE; AJIT et al. (US 2016/0299982 A1) individually or in combination do not disclose the invention as filed. 
KULSHRESTHA discloses a technique of determining inter application dependency for malware detection and provides results in graphical maps. Determining application component dependencies, the technique can then form an application dependency map. This map can be instructive when analytics module attempts to determine a root cause of a failure, because BHAVE discloses a technique of providing a specific storage directory location in the system storage to store query results.
What is missing from the prior art is improving threat detection in computer system by performing inter-application dependency analysis on events of computer system where outputs of input data of natural language processing query results based on tracking graph through interface after processing splitted dependency events by prioritizing plurality of execution windows based on their respective ending processing time window.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 10 and 11, and thereby claims 1, 10 and 11 are considered allowable. The dependent claims which further limit claims 1, 10 and 11 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts 

/QUAZI FAROOQUI/
Examiner, Art Unit 2491